Citation Nr: 1335408	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a bilateral hearing disability.

2.  Entitlement to an initial compensable disability rating for hypertensive vascular disease.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1966 to May 1969 and April 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA) which granted service connection for bilateral hearing loss and hypertensive vascular disease, assigning a noncompensable rating effective September 2009.  The Veteran submitted a timely notice of disagreement (NOD) in April 2010. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.

The issue of an initial compensable disability rating for a bilateral hearing disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertensive vascular disease includes a history prior to September 2009 of readings of diastolic pressure of predominantly 100 or more requiring continuous medication; however, his, September 2009 to present, blood pressure readings do not reflect diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.




CONCLUSION OF LAW

The criteria for a 10 percent evaluation for hypertensive vascular disease, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in September 2009, prior to the initial adjudication of his claim in April 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, VA treatment records and private medical records submitted by the Veteran with the claims file.  Additionally, the Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In February 2010, the VA provided a medical examination to determine service connection for hypertensive vascular disease.  This examination is adequate as the examination report shows that the examiner considered the relevant history of the Veteran's disability, and the examiner provided a sufficiently detailed description of the current state of the Veteran's disability.  The Board acknowledges that the Veteran implies that his February 2010 VA examination is inadequate in his October 2011 substantive appeal where he states: "my hypertension is higher [when I'm] feeling very tired.  My blood pressure tests are always in the morning when it's at its lowest."  However, the Board references the February 2010 VA examination which records that the Veteran was examined at "17:40" or 5:40 pm.  Additionally, the U.S. Court of Appeals for Veterans Claims (Court) has recently held that multiple blood pressure reading to be taken over multiple days as specified in 38 C.F.R. § 4.104, DC 7101 Note (1) (2013) applies only to confirming the existence of hypertension.  See Gill v. Shinseki, No. 12-3428 (Vet. App. Oct. 28, 2013). Thus, the Board finds that Veteran's implication that his VA examination was insufficient to be unfounded.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected hypertensive vascular disease since he was last examined.  The Board notes that the Veteran submitted a letter in June 2013 where he states that he takes "4 medications daily in order to prevent the reading from staying consistently above 160/90."  The Board reasons that the Veteran is referring to the DC requirement of consistent medication for a 10 percent evaluation.  Thus, the Board finds that the Veteran is not alleging that his hypertensive vascular disease has worsened since his last VA examination.  
See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  

I. Increased Evaluation 

The evaluation of service connected disabilities is based on the average impairment of earning capacity they produce as determined by considering current symptomatology in light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. 
§ 4.10. 

If there is a question as to which of the two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  28 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
Hypertension is rated based on the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Diastolic pressure predominantly 120 or more warrants a 40 percent rating.  Id.  Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, warrants a 20 percent rating.  Id.  Diastolic pressure predominantly 100 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control, warrants a 10 percent rating.  Id.

In reference to his hypertensive vascular disease, the Veteran contends he has to take 4 medications to prevent his blood pressure reading from rising above 160 systolic and 90 diastolic.

The Veteran submitted an April 2010 letter from a private medical examiner.  This letter states:

[The Veteran] is currently on multiple medications [...] His blood pressure has been under control on 4 medications.  For this reason, his blood pressures in my files show consistent diastolic blood pressure less than 100 and consistent systolic pressure under 160.  I have tried to reduce his medications but pressure increased significantly even off on of the medication.  Please understand that is systolic and diastolic blood pressures are under fair control due to medication.

The Board acknowledges that this letter implies the Veteran's diastolic pressure would be above 100 absent continuous medication.  Affording all reasonable doubt to the Veteran the Board finds a higher rating is warranted.  Therefore, the Board finds that the Veteran's hypertensive vascular disease as described by the April 2010 letter from a private medical examiner is commensurate with the 10 percent rating criteria, but no higher.  

Turning to the next highest rating criteria the Board notes that there is no evidence of record that indicates that the Veteran has diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Indeed, the Veteran does not even contend as much in his April 2010 NOD where he roughly lays out the rating criteria for a 10 percent rating and he believes a "compensable evaluation is warranted." Moreover, the record is absent any evidence that the Veteran's diastolic pressure is predominantly 110 or more or that his systolic pressure is predominantly 200 or more.  The Board thus finds that a rating in excess of 10 percent for the Veteran's hypertensive vascular disease is not warranted.

Extraschedular

The Board has considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).   In this case, although the diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  


ORDER

Entitlement to an initial compensable rating of 10 percent but no higher, for hypertensive vascular disease, is granted.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The Veteran has submitted two medical records from the same private medical examiner that indicate that audiological testing including an audiogram with speech discrimination were conducted.  However, these underlying audiological tests, if extant, are not found in the claims file.  As such, the Board is unable to determine whether an such audiological tests were valid for VA purposes.  Under the duty to assist, VA has an obligation to attempt to obtain and determine if these audiological tests are valid for VA purposes and whether they indicate a higher rating for the Veteran's hearing loss is warranted.

Accordingly, the case is REMANDED for the following action:
	
1.  Obtain and associate with the claims file any additional relevant VA medical records that may have come into existence since May 2013, when CAPRI records were last associated with the Virtual VA file; or any other relevant records from private sources which the Veteran reasonably identifies.   

2.  After securing appropriate authorization, attempt to obtain the audiological tests referenced in the letters from Dr. R. A. W., dated August 12, 2009, and May 18, 2010; and or any other audiological data related to the Veteran's care that Dr. R. A. W. may have acquired since then.  If any of the audiological tests requested above are in graphical form, the results should be interpreted into numerical form.

3.  After the development discussed in the first two paragraph of this remand has been completed, and after conducting any other development deemed appropriate, readjudicate the issue of entitlement to an initial compensable disability rating for a bilateral hearing disability.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be given the opportunity to respond.  The record should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


